                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON




SINGAPORE MINISTRY OF HEALTH,

        Plaintiff,                                        No.: 5:19-cv-00051-DCR

v.

MIKHY K. FARRERA-BROCHEZ, a/k/a
MIKHY A. BROCK, a/k/a MIKHY
FARRERABROCHEZ, a/k/a MIKHY
FARRERA BROCHEZ, a/k/a BROCHEZ
MIKHY FERRARA, a/k/a FERRARA
MIKHY, a/k/a MIKHY BROCH, a/k/a/
MIKHY K FARRERABROCHE, a/k/a
BROCHE MIKHY FERRARA, a/k/a
FERRARABROCHEZ MIKHY, a/k/a MIKHY
BROCHEZ FARRERA, a/k/a MIKHY K
BROCHE,

        Defendant.



     MOTION FOR LEAVE OF COURT TO DEPOSE DEFENDANT WHILE IN PRISON

        The Singapore Ministry of Health (“MOH”), by and through counsel, hereby files this

Motion for Leave of Court to depose Defendant Mikhy K. Farrera-Brochez (“Brochez”) in prison

pursuant to Fed. R. Civ. P. 30(a)(2)(B), and in support states as follows:

        1.      Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), a party must request

leave of Court to take the deposition of a deponent who is confined in prison.

        2.      MOH filed a Verified Amended Complaint seeking, among other things,

injunctive relief against Brochez related to his unauthorized possession and threatened disclosure

of highly confidential and private information obtained from the Singapore Government,

including MOH. This information is described in paragraph 20 of MOH’s Verified Amended
Complaint (Dkt. 9-1) on file in this proceeding, and referred to here as the “Confidential

Information.”

       3.       On February 19, 2019, this Court entered a temporary restraining order preventing

Brochez from disclosing the Confidential Information obtained from MOH. See Doc. No. 10.

On February 22, 2019, the Court extended the temporary restraining order for a period of

fourteen days, to March 8, 2019. See Doc. No. 19.

       4.       On March 4, 2019, this Court entered a preliminary injunction that, among other

things, enjoined Brochez and his agents, representatives, companions, friends, and acquaintances

from disclosing the Confidential Information, and directed Brochez to take steps to make sure

that the Confidential Information was not subject to further disclosure and to certify to the Court

that he had deleted and removed all the Confidential Information from sources available to him

(the “Injunction Order”). See Doc. No. 24. This Court gave Brochez until March 29, 2019 to

provide the certifications required by the Injunction Order.

       5.       On March 29, Mr. Brochez filed two documents: a “Notice of Filing” (Doc. 27)

prepared by his criminal attorney, and an “Affidavit of Certification” (“Brochez Affidavit”)

(Doc. 27-1). The Brochez Affidavit: (1) acknowledges receipt of the Injunction Order and

indicates that Mr. Brochez “understand[s] the restrictions and prohibitions” in it, Brochez

Affidavit ¶ 2; (2) states that Mr. Brochez has been detained in the Fayette County Detention

Center and therefore has not had access to or control over the information obtained from the

Singapore Government, Brochez Affidavit ¶ 3; (3) certifies that to the best of Mr. Brochez’s

abilities or knowledge, “all information obtained from the Singapore Government has been, or

will be, deleted” and “all online posts and references that pertain to the presence or existence of

any such information obtained from the Singapore Government have been, or will be, removed,”




                                                -2-
Brochez Affidavit ¶ 4; and (4) indicates that it is his understanding that the U.S. Attorney’s

Office will deliver the information to MOH or its designated representative, Brochez Affidavit

¶ 5.

       6.      While the Brochez Affidavit provides some level of compliance with the

Injunction Order, MOH has a number of outstanding concerns given the Affidavit’s content. In

particular, MOH is concerned that the reference to the fact that the Confidential Information

“will be” deleted in the future indicates that the Confidential Information has yet to be deleted,

and Mr Brochez may regain access to or control of the Confidential Information after his release

from federal custody (for example, if the Confidential Information continues to be stored in an

online storage location).

       7.      The Brochez Affidavit also does not explain how the deletion, removal and return

of the Confidential Information will be accomplished, and what steps Brochez personally will

take to ensure the required deletion, removal and return of the Confidential Information (even if

after his release from federal custody).

       8.      The Brochez Affidavit also does not account for all the Confidential Information

that Brochez had access to or control over (for example, the locations where the Confidential

Information was kept or maintained, and that the Confidential Information has been deleted and

removed from those locations). Apart from that, there is also the threat that Brochez could seek

to obtain the confidential and sensitive information in the future and thus a need for confirmation

from Brochez on how he obtained the Confidential Information, so that MOH can prevent further

unauthorized or unlawful access by Brochez.

       9.      MOH believes that a deposition of Brochez, providing testimony under oath,

would help to further ensure that the confidentiality of the Confidential Information is




                                                -3-
maintained. That testimony will provide greater assurance that the Confidential Information is

protected from disclosure in the manner the Injunction Order intends. Therefore, MOH seeks to

depose Brochez on, among other things, (i) how Brochez had obtained the Confidential

Information from the Singapore Government, including, if applicable, the names and details of

the individuals or entities from and through which Brochez had obtained the Confidential

Information; (ii) where Brochez kept or maintained the Confidential Information; (iii) what steps

he has taken or will take to return or permanently delete the Confidential Information; (iv)

confirmation that he no longer has possession of or access to any of the Confidential

Information, and will not seek to, or be able to, regain possession of or access to the Confidential

Information even after release from federal custody.

       10.     By taking Brochez’s deposition, MOH can best ensure that all of the Confidential

Information has been returned or deleted, that no other unauthorized individuals or entities have

the information or access to it, and that Brochez will not be able to access, obtain or disclose the

Confidential Information upon his release from prison, just as the Injunction Order intends. For

those same reasons, obtaining this testimony will help ensure that any permanent injunction

entered by this Court can accomplish its intended effect.

       11.     Brochez is currently being held in custody at the Fayette County Detention

Center, in Lexington, Kentucky. It is anticipated that Brochez will still be in federal when MOH

moves for summary judgment and permanent injunctive relief.

       12.     MOH requests leave of court to take the deposition of Brochez on April 25, 2019,

at 9:00 a.m.

       13.     The parties potentially needed to attend the deposition are as follows:

(1) Defendant Mikhy K. Farrera-Brochez; (2) Adele Burt Brown, Brochez’s criminal counsel;




                                                -4-
and (3) Bryan H. Beauman or Joshua M. Salsburey for MOH, as well as a court reporter to be

retained by MOH for purposes of the deposition.

       MOH respectfully requests an order directing Brochez to appear and be examined, before

any permanent injunction hearing in regards to the above-named action on April 25, 2019, at

9:00 a.m. in the Fayette County Detention Center, in Lexington, Kentucky.


Dated: April 15, 2019



                                            Respectfully submitted,


                                            STURGILL, TURNER, BARKER
                                            & MOLONEY, PLLC

                                            s/ Joshua M. Salsburey
                                            Joshua M. Salsburey
                                            Bryan H. Beauman
                                            Derrick T. Wright
                                            333 West Vine Street, Suite 1500
                                            Lexington, KY 40507
                                            Telephone No: (859) 255-8581
                                            Facsimile: (859) 231-0851
                                            jsalsburey@sturgillturner.com
                                            bbeauman@sturgillturner.com
                                            dwright@sturgillturner.com

                                            And

                                            James C. Martin
                                            REED SMITH LLP
                                            225 Fifth Avenue
                                            Suite 1200
                                            Pittsburgh, PA 15222
                                            Telephone No: (412) 288-3546
                                            Facsimile: (412) 288-3063
                                            JCMartin@reedsmith.com

                                            COUNSEL FOR SINGAPORE MINISTRY OF
                                            HEALTH



                                             -5-
                               CERTIFICATE OF SERVICE

       I certify that on this 15th day of April, 2019, a copy of the foregoing was served on the
following via United States mail, postage pre-paid, and Electronic Mail:

              Adele Burt Brown
              201 West Short Street, Suite 600
              Lexington, KY 40507
              Attorney for defendant,
              Mikhy K. Farrera-Brochez

              Mr. Mikhy K. Farrera-Brochez
              c/o Fayette County Detention Center
              Inmate I.D. No. 102001
              600 Old Frankfort Circle
              Lexington, KY 40510
              mbrochez@gmail.com


                                            s/ Joshua M. Salsburey
                                            COUNSEL FOR SINGAPORE MINISTRY OF
                                            HEALTH




                                             -6-
